DETAILED ACTION
This office action is responsive to communication(s) filed on 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-12 are pending and are currently being examined.
Claims 1 and 11-12 are independent.

Examiner’s Amendment Not Yet Authorized
On 8/17/2022, the examiner faxed the applicant’s representative, Nomugi Tomoyori, proposed examiner’s amendments (see attached) that are effective to overcome the prior art and to put the instant application in condition for allowance. No authorization has yet been received from the applicant. As such, herein, the examiner examines the claims as presented on 5/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvis; Jason Glenn et al. (hereinafter Silvis – US 20170322678 A1) in view of Agrawala; Maneesh et al. (hereinafter Agrawala – US 20060200759 A1).

Independent Claim 1:
Silvis teaches A display control device that causes a display section to display a button for setting a function of a device, the display control device comprising:
a display control section configured […] to cause, according to operation of the button, the display section to display notification in a notification display position outside of the button display region to the effect that the function corresponding to the operated button is set […]; (display of notifications/callouts 314A-314C are displayed based on interactions with one or more of elements 316A-316E, fig. 3 and ¶¶ 67-69; the notifications include an informative notifications to communicate a tip or recommendation associated with a functionality, ¶ 41; as can be seen in fig. 3, the notification display position as at least partially outside of the panel element 316D [button], therefore the display is of the notification is “in a notification display position outside of the button display region”)
and an execution control section configured to cause the device to execute the function corresponding to the operated button, […]. (¶ 33, execution of instructions)
Silvis does not appear to expressly teach wherein when a distance between a display position of the operated button and a display position of the notification is a first distance, the display control section causes the display section to display the notification in a more conspicuous form than when the distance between the display position of the operated button and the display position of the notification is a second distance shorter than the first distance. 
that the display control section is configured to change a display position of the button within a button display region
a distance between the display position of the button and the notification display position being changed by changing the display position of the button while the notification display position is in a fixed position 
However, Agrawala teaches/suggests 
wherein when the distance between the display position of the operated button and the notification display position is a first distance, the display control section causes the display section to display the notification in a more conspicuous form than when the distance between the display position of the operated button and the notification display position is a second distance shorter than the first distance (a callout line is added to connect a label to an element [making the label more conspicuous] if the distance between the label and element is greater than a threshold, ¶ 48).
that the display control section is configured to change a display position of the button within a button display region (elements are either moveable or fixed, ¶ 47)
a distance between the display position of the button and the notification display position being changed by changing the display position of the button while the notification display position is in a fixed position (a callout line is added to connect a label to an element [making the label more conspicuous] if the distance between the label and element is greater than a threshold, ¶ 48. a label is an element, ¶¶ 48, 86 and 118, and elements are either moveable or fixed, ¶ 47). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein when a distance between a display position of the operated button and a display position of the notification is a first distance, the display control section causes the display section to display the notification in a more conspicuous form than when the distance between the display position of the operated button and the display position of the notification is a second distance shorter than the first distance, that the display control section is configured to change a display position of the button within a button display region, and a distance between the display position of the button and the notification display position being changed by changing the display position of the button while the notification display position is in a fixed position, as taught/suggested by Agrawala.
One would have been motivated to make such a combination in order to optimize the quality of the layout by providing clear visual connection of the elements (Agrawala, Abstract and ¶ 42).

Claim 7:
	The rejection of claim 1 is incorporated. Silvis further teaches wherein the display control section causes the display section to display a trio or more of buttons […] (three or more buttons displayed, Silvis fig. 3). 
Silvis does not appear to expressly teach that the display control section causes the display section to display the notification in a more conspicuous form when a button farther from the notification display position is operated. 
However, Agrawala teaches/suggests that the display control section causes the display section to display the notification in a more conspicuous form when a button farther from the notification display position is operated  (a callout line is added to connect a label to an element [making the label more conspicuous] if the distance between the label and element is greater than a threshold, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the display control section causes the display section to display the notification in a more conspicuous form when a button farther from the notification display position is operated, as taught/suggested by Agrawala.
One would have been motivated to make such a combination in order to optimize the quality of the layout by providing clear visual connection of the elements (Agrawala Abstract and Agrawala ¶ 42).

Claim 9:
	The rejection of claim 1 is incorporated. Silvis further teaches
wherein the display control section causes the display section to display a plurality of buttons including a first button and a second button, (fig. 3, multiple elements displayed)
the first button, the second button, and the notification are arranged in order in a first direction, (callout notification 314A, element 304, and element 316B are arranged in left-right direction [in order in a first direction], fig. 3)
and a distance between a display position of the first button and a display position of the second button in the first direction is shorter than a distance between the display position of the second button and the notification display position in the first direction. (distance between 304 and 316B is shorter than distance between 316B and callout notification 314A, fig. 3)

Claim 10:
	The rejection of claim 1 is incorporated. Silvis further teaches
wherein the display control section causes the display section to display a plurality of buttons including a first button and a second button, (fig. 3, multiple elements displayed)
the first button or the second button and the notification are arranged in a first direction, (both 316A and 316B are arranged in a left-right direction [first direction] in relation to notification 314A, fig. 3)
and the first button and the second button are arranged in a second direction orthogonal to the first direction. (316A and 316B are arranged in a top-bottom direction [second direction orthogonal to the first direction] in relation to each other, fig. 3)

Independent Claim 11:
Independent claim 11 is directed to computer-readable storage medium for accomplishing the functions of the device in claim 1, and is rejected using similar rationale(s).

Independent Claim 12:
Silvis teaches A non-transitory computer-readable storage medium storing a display control program for causing a processor to execute processing for causing a display section including a touch panel to display micro-interaction corresponding to touch operation by a user on the touch panel, the display control program comprising:
a receiving function for receiving the touch operation on the touch panel by the user; (display of notifications/callouts 314A-314C are displayed based on interactions with one or more of elements 316A-316E, fig. 3 and ¶¶ 67-69; the notifications include informative notifications to communicate a tip or recommendation associated with a functionality, ¶ 41. These interactions may be on a touch screen [touch panel], ¶ 35, , that a user actuates by touching [touch operation], ¶ 38) 
and a display control function for causing the display section to display the micro-interaction corresponding to the touch operation[…]. (display of notifications/callouts 314A-314C [micro-interactions] are displayed based on interactions with one or more of elements 316A-316E, fig. 3 and ¶¶ 67-69; the notifications include informative notifications to communicate a tip or recommendation associated with a functionality, ¶ 41. These interactions/input may be on a touch screen [touch panel], ¶ 35, that a user actuates by touching [touch operation], ¶ 38)
Silvis does not appear to expressly teach 
that displaying is in a more conspicuous form when a distance between a position where the touch operation is performed and a display position of the micro-interaction is a first distance than when the distance is a second distance shorter than the first distance. 
However, Agrawala teaches/suggests the concept(s) of that displaying is in a more conspicuous form when a distance between a position where the touch operation is performed and a display position of the micro-interaction is a first distance than when the distance is a second distance shorter than the first distance (a callout line is added to connect a label to an element [making the label more conspicuous] if the distance between the label and element is greater than a threshold, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage medium of Silvis to include the concept(s) of that displaying is in a more conspicuous form when a distance between a position where the touch operation is performed and a display position of the micro-interaction is a first distance than when the distance is a second distance shorter than the first distance, as taught/suggested by Agrawala.
One would have been motivated to make such a combination in order to optimize the quality of the layout by providing clear visual connection of the elements (Agrawala Abstract and ¶ 42).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvis (US 20170322678 A1) in view of Agrawala (US 20060200759 A1), as applied to claim 1 above, and further in view of Liu; Bin et al. (hereinafter Liu – US 20180314397 A1).

Claim 2:
The rejection of claim 1 is incorporated. Silvis does not appear to expressly teach wherein the display control section changes a distance between a display position of the button and the notification display position according to predetermined operation.
However, Liu teaches/suggests wherein the display control section changes a distance between a display position of the button and the notification display position according to predetermined operation (a notification popup floats and stays in a fixed position when the page is scrolled, ¶ 33). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the display control section changes a distance between a display position of the button and the notification display position according to predetermined operation, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve usability of the device by keeping the notification constantly visible in appropriate situations (Liu ¶ 33).
Silvis does not appear to expressly teach that the display control section differentiates a display form of the notification according to the distance between the display position of the operated button and the notification display position.
However, Agrawala teaches/suggests that the display control section differentiates a display form of the notification according to the distance between the display position of the operated button and the notification display position (a callout line is added to connect a label to an element [making the label more conspicuous] if the distance between the label and element is greater than a threshold, ¶ 48).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the display control section differentiates a display form of the notification according to the distance between the display position of the operated button and the notification display position, as taught/suggested by Agrawala.
One would have been motivated to make such a combination in order to optimize the quality of the layout by providing clear visual connection of the elements (Agrawala, Abstract and ¶ 42).

Claim 3:
	The rejection of claim 2 is incorporated. Silvis further teaches a region where a plurality of buttons are displayed side by side in the display section (multiple control elements displayed on screen side by side, Silvis fig. 3).
Silvis does not appear to expressly teach “wherein the display control section changes the distance between the display position of the button and the notification display position according to scrolling operation for” the region. 
However, Liu teaches/suggests “wherein the display control section changes the distance between the display position of the button and the notification display position according to scrolling operation for” the region (a notification popup floats and stays in a fixed position when the page is scrolled, ¶ 33). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis “wherein the display control section changes the distance between the display position of the button and the notification display position according to scrolling operation for” the region, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve usability of the device by keeping the notification constantly visible in appropriate situations (Liu ¶ 33).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvis (US 20170322678 A1) in view of Agrawala (US 20060200759 A1) and Liu (US 20180314397 A1), as applied to claim 2 above, and further in view of Hoshino; Naoki et al. (hereinafter Hoshino – US 20080295116 A1).

Claim 4:
	The rejection of claim 2 is incorporated. Silvis does not appear to expressly teach wherein the display control section changes the distance between the display position of the button and the notification display position. 
However, Liu teaches/suggests wherein the display control section changes the distance between the display position of the button and the notification display position (a notification popup floats and stays in a fixed position when the page is scrolled, ¶ 33). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the display control section changes the distance between the display position of the button and the notification display position, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve usability of the device by keeping the notification constantly visible in appropriate situations (Liu ¶ 33).
Silvis, as modified, does not appear to expressly teach that the change is according to display mode changing operation for changing a number of buttons displayed on the display section at a time. 
However, Hoshino teaches/suggests that the change is according to display mode changing operation for changing a number of buttons displayed on the display section at a time. (number of items displayed is arbitrarily set by a user operation, ¶ 66). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis according to display mode changing operation for changing a number of buttons displayed on the display section at a time, as taught/suggested by Hoshino.
One would have been motivated to make such a combination in order to arrive at a more versatile device providing higher browsability and customization (Hoshino ¶¶ 62, 65-66 and 72).

Claim 5:
The rejection of claim 2 is incorporated. Silvis does not appear to expressly teach wherein the display control section changes the distance between the display position of the button and the notification display position. 
However, Liu teaches/suggests wherein the display control section changes the distance between the display position of the button and the notification display position (a notification popup floats and stays in a fixed position when the page is scrolled, ¶ 33). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the display control section changes the distance between the display position of the button and the notification display position, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve usability of the device by keeping the notification constantly visible in appropriate situations (Liu ¶ 33).
Silvis does not appear to expressly teach that the change is “according to customizing operation for selecting the button displayed on the display section”. 
However, Hoshino teaches/suggests that the change is “according to customizing operation for selecting the button displayed on the display section” (setting screen customization, ¶ 62. Also see ¶¶ 64 and 72). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the change is “according to customizing operation for selecting the button displayed on the display section”, as taught/suggested by Hoshino.
One would have been motivated to make such a combination in order to arrive at a more versatile device providing higher browsability and customization (Hoshino ¶¶ 62, 65-66 and 72).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvis (US 20170322678 A1) in view of Agrawala (US 20060200759 A1) and Liu (US 20180314397 A1), as applied to claim 2 above, and further in view of Eaton; Zane (hereinafter Eaton – US 20160246762 A1).

Claim 6:
	The rejection of claim 2 is incorporated. Silvis does not appear to expressly teach wherein the display control section changes the distance between the display position of the button and the notification display position. 
However, Liu teaches/suggests wherein the display control section changes the distance between the display position of the button and the notification display position (a notification popup floats and stays in a fixed position when the page is scrolled, ¶ 33). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the display control section changes the distance between the display position of the button and the notification display position, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve usability of the device by keeping the notification constantly visible in appropriate situations (Liu ¶ 33).
Silvis does not appear to expressly teach that the change is “according to changing operation for a screen size in the display section”. 
However, Eaton teaches/suggests that the change is “according to changing operation for a screen size in the display section” (screen size options selected by a user, ¶ 64). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the change is “according to changing operation for a screen size in the display section”, as taught/suggested by Eaton.
One would have been motivated to make such a combination in order to result in a more personalized device adjusting based on user preferences (Eaton ¶ 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvis (US 20170322678 A1) in view of Agrawala (US 20060200759 A1), as applied to claim 1 above, and further in view of Oyanagi; Makoto et al. (hereinafter Oyanagi – US 20080068629 A1).

Claim 8:
	The rejection of claim 1 is incorporated. Silvis further teaches
wherein the display control section causes the display section to display a plurality of buttons including a first button and a second button, […], (fig. 3, multiple elements displayed) 
and the first button is displayed in a position farther from the notification display position than the second button. (fig. 3, element 308 is farther from callout notification 314A than element 304 is from callout notification 314A)
Silvis does not appear to expressly teach that the first button is a button for setting a same function as a function set by the second button and is a button for applying a setting value larger than a setting value applied by the second button. 
However, Oyanagi teaches/suggests that the first button is a button for setting a same function as a function set by the second button and is a button for applying a setting value larger than a setting value applied by the second button (setting buttons 508U sets a value for print number higher than print number setting button 508D and are displayed to the left-right positions from each other, ¶ 58 and fig. 2:508U,508D).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silvis wherein the first button is a button for setting a same function as a function set by the second button and is a button for applying a setting value larger than a setting value applied by the second button, as taught/suggested by Oyanagi.
One would have been motivated to make such a combination in order to provide a more versatile device allowing for additional types of buttons/functions, such as left-right placement of number of copies function buttons (Oyanagi ¶ 58 and fig. 2).

Response to Arguments
Applicant's 102 arguments are considered, but are moot due to the new grounds of rejection presented above.
Applicant's 103 arguments are considered, but are not persuasive. The applicant, pointing to Agrawala ¶ 48, alleges that Agrawala clearly discloses that the label is moveable and intended to label a fixed element (Amendment, Pg 11). 
However, the examiner respectfully disagrees. Although it is true that labels are moveable and intended to label fixed elements in the example provided by Agrawala ¶ 48, this cannot reasonably be interpreted as true for all possible/suggested embodiments in Agrawala. For instance, Agrawala clearly discloses that labels are elements, ¶¶ 48, 86 and 118, and that elements are moveable or fixed, ¶ 47. Therefore, Agrawala at least suggests that a label can be fixed, as reflected in the newly added limitation(s), and as explained in the 103 rejection section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        
						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175